 



Exhibit 10.1
WEBSIDESTORY, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
(Amended as of April 20, 2005 and September 28, 2006)
     Certain non-employee members of the board of directors (the “Board”) of
WebSideStory, Inc. (the “Company”) are eligible to receive (x) cash compensation
as set forth in Section 7 below and (y) equity compensation following the first
date upon which the Company’s common stock is listed (or approved for listing)
upon notice of issuance on any securities exchange or designated (or approved
for designation) upon notice of issuance as a national market security on an
interdealer quotation system (the “Public Trading Date”) as set forth in this
Non-Employee Director Compensation Policy (this “Policy”). The option grants
described in this Policy will be made automatically, and without further action
of the Board, to each non-employee director who may be eligible to receive such
options unless such non-employee director declines the receipt of such options
by notice to the Company. This Policy will remain in effect until it is revised
or rescinded by further action of the Board.
     The options described below will be granted under and will be subject to
the terms and provisions of the Company’s 2004 Equity Incentive Award Plan (the
“2004 Plan”). The options described below will be granted subject to the
execution and delivery of option agreements, including attached exhibits, in
substantially the same forms previously approved by the Board, setting forth the
vesting schedule applicable to such options and such other terms as may be
required by the 2004 Plan.
     All share numbers set forth in this Policy give effect to the reverse stock
split to be implemented by the Company in connection with its initial public
offering.
          1. Eligibility. All non-employee members of the Board will be eligible
to receive cash and options as described in this Policy. The Board, in its sole
discretion, will determine whether a non-employee director is eligible for an
option grant pursuant to this Policy.
          2. Initial Options. (i) A person who is a non-employee director as of
the Public Trading Date and who does not hold any options to purchase shares of
the Company’s common stock on such date shall be eligible to receive a
non-qualified stock option to purchase 35,000 shares of common stock (subject to
adjustment as provided in the 2004 Plan) on the Public Trading Date, and (ii) a
person who is initially elected to the Board following the Public Trading Date
and who is a non-employee director at the time of such initial election, will be
eligible to receive a non-qualified stock option to purchase 35,000 shares of
the Company’s common stock (subject to adjustment as provided in the 2004 Plan)
on the date of such initial election (each, an “Initial Option”).
          3. Subsequent Options. Once any person who is a non-employee director
becomes fully vested in his or her outstanding option grants (including a
non-employee director serving on the Board as of the Public Trading Date who
does not receive an Initial Option and any

1



--------------------------------------------------------------------------------



 



non-employee director who becomes eligible to receive options under this Policy
pursuant to paragraph 4 below), he or she will be eligible to receive a
non-qualified stock option to purchase 35,000 shares of the Company’s common
stock (subject to adjustment as provided in the 2004 Plan) on the first day
after his or her outstanding option grants become fully vested (each, a
“Subsequent Option”); provided, however, that a Subsequent Option will not be
granted in the event a non-employee director’s outstanding option grants become
fully vested in connection with a Change in Control (as defined in the 2004
Plan), the non-employee director’s termination of service as a member of the
Board or as a result of another non-recurring transaction, in each case as
determined by the Board in its sole discretion.
          4. Options to Audit Committee Chairman. (i) The person who is serving
as the chairman of the audit committee of the Board as of April 20, 2005 will be
eligible to receive a non-qualified stock option to purchase 20,000 shares of
the Company’s common stock (subject to adjustment as provided in the 2004 Plan)
on such date, and (ii) a person who is initially elected to serve as the
chairman of the audit committee of the Board following April 20, 2005 will be
eligible to receive a non-qualified stock option to purchase 20,000 shares of
the Company’s common stock (subject to adjustment as provided in the 2004 Plan)
on the date of such initial election, which option shall be in addition to any
option granted to such person pursuant to paragraph 2 above. Once any option
pursuant to this paragraph 4 becomes fully vested, if the person holding such
option is still serving as the chairman of the audit committee of the Board on
such date, he or she will be eligible to receive a non-qualified stock option to
purchase 20,000 shares of the Company’s common stock (subject to adjustment as
provided in the 2004 Plan) on the first day after his or her outstanding option
granted pursuant to this paragraph 4 becomes fully vested; provided, however,
that no option will be granted in the event a non-employee director’s
outstanding option granted pursuant to this paragraph 4 becomes fully vested in
connection with a Change in Control (as defined in the 2004 Plan), the
non-employee director’s termination of service as a member of the Board or as a
result of another non-recurring transaction, in each case as determined by the
Board in its sole discretion.
          5. Retirement of Employee Directors. Members of the Board who are
employees of the Company who subsequently retire from the Company and remain on
the Board will be eligible to receive, after retirement from employment with the
Company, options as described in paragraph 3 above and cash compensation as
described in paragraph 7 below.
          6. Terms of Options Granted to Non-Employee Directors.
               (a) Exercise Price. The per share price of each option granted to
a non-employee director pursuant to this Policy will equal 100% of the fair
market value of a share of the Company’s common stock on the date the option is
granted (as determined under the 2004 Plan).
               (b) Vesting. Options granted to non-employee directors pursuant
to this Policy will become vested and exercisable as follows: 25% of the total
number of shares subject to each option (rounded down to the nearest whole
share) will vest on the one year anniversary of the date of grant and 1/48th of
the total number of shares subject to each option (rounded down to the nearest
whole share) will vest in equal monthly installments on each monthly anniversary
of the date of grant thereafter, such that each option will be 100% vested on
the fourth anniversary of its

2



--------------------------------------------------------------------------------



 



date of grant, subject to a director’s continuing service on the Board through
such dates. The term of each option granted to a non-employee director pursuant
to this Policy will be ten years from the date the option is granted. No portion
of an option granted pursuant to this Policy which is unexercisable at the time
of a non-employee director’s termination of membership on the Board will
thereafter become exercisable.
          7. Cash Compensation to Non-Employee Directors.
               (a) Effective as of the quarter ended September 30, 2006, the
Company will pay to each non-employee director $25,000 annually, and each such
non-employee director will also be eligible to receive additional cash payments
of (x) $10,000 annually for serving as the chair of (i) the Audit Committee,
(ii) the Compensation Committee or (iii) the Nominating/Corporate Governance
Committee and (y) $5,000 annually for being a member (other than the chair) of
(i) the Audit Committee, (ii) the Compensation Committee or (iii) the
Nominating/Corporate Governance Committee, provided that in no event will any
non-employee director be eligible to receive more than $35,000 in a calendar
year for such board and committee service.
               (b) Such amounts will be paid by the Company to each non-employee
director quarterly in arrears, provided that a non-employee director will not be
eligible to receive such payments unless such non-employee director was a member
of the board or a committee for the entire quarter, as applicable.

3